UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING CommissionFile Number: 001-11638 (Check One): Form 10-KForm 20-FForm 11-KX Form 10-Q Form10-D Form N-SARForm N-CSR For Period Ended: December 31, 2011 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the transition period ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION United American Healthcare Corporation Full Name of Registrant N/A Former Name if Applicable 303 East Wacker Drive, Suite1200 Address of Principal Executive Office (Street and Number) Chicago, Illinois 60601 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) X (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) United American Healthcare Corporation (the “Company”) is not in a position to file its Quarterly Report on Form 10-Q for the Company’s quarter ended December 31, 2011 (the “Form 10-Q”) with the U.S. Securities and Exchange Commission (the “SEC”), because the Company cannot complete the Form 10-Q in a timely manner without unreasonable effort or expense. Based on work completed to date by the Company, it expects to file the Form 10-Q on or before February 20, 2012. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Robert Sullivan 393-4571 (Name) (AreaCode) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).XYes¨No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨YesX No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. * United American Healthcare Corporation (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. United American Healthcare Corporation Date:February 14, 2012 By: /s/ .Robert Sullivan Chief Financial Officer and Treasurer
